        Case 1:19-cv-00810-RBW Document 136 Filed 10/14/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JASON LEOPOLD and BUZZFEED INC.,                      )
                                                      )
       Plaintiffs,                                    )
                                                      )       Case No. 19-cv-957 (RBW)
       v.                                             )
                                                      )
U.S. DEPARTMENT OF JUSTICE, et. al.,                  )
                                                      )
       Defendants.                                    )

ELECTRONIC PRIVACY INFORMATION                        )
CENTER,                                               )
                                                      )
       Plaintiffs,                                    )
                                                      )       Case No. 19-cv-810 (RBW)
       v.                                             )
                                                      )
U.S. DEPARTMENT OF JUSTICE, et. al.,                  )
                                                      )
       Defendants.                                    )

 PLAINTIFFS JASON LEOPOLD AND BUZZFEED, INC.’S REPLY IN SUPPORT OF
                    THEIR MOTION TO REPROCESS

       As explained in Section II of Plaintiffs’ reply brief in Leopold, et al v. Dep’t of Justice, et

al, No. 19-cv-01278-RBW (D.D.C.) with regard to FBI 302s, the President’s tweets are a clear

exercise of his authority to waive discretionary FOIA exemptions. For those reasons, the Court

should order the Government to reprocess the Mueller Report in accordance with that exercise.

                                                      RESPECTFULLY SUBMITTED,
                                                      /s/ Matthew V. Topic
                                                      Matthew Topic
                                                      LOEVY & LOEVY
                                                      311 North Aberdeen, 3rd Floor
                                                      Chicago, IL 60607
                                                      T: (312) 243-5900
                                                      foia@loevy.com
                                                      DC Bar No. IL0037
                                                      Counsel for Jason Leopold and BuzzFeed
                                                      Inc.
